UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 06-6277




In Re:    RONALD G. JOHNSON,

                                                     Petitioner.




               On Petition for Writ of Coram Nobis
                       (6:01-cr-10019-NKM)


Submitted: April 20, 2006                  Decided: April 26, 2006


Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald G. Johnson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Ronald G. Johnson petitions for a writ of error coram

nobis pursuant to 28 U.S.C. § 1651 (2000).                       In his petitions,

Johnson     asserts      that     his    convictions        and     sentence       are

unconstitutional, and seeks an order from this court vacating his

convictions and sentence and for other relief.                   The relief sought

by Johnson is not available under § 1651, but is properly pursued

through a motion to vacate pursuant to 28 U.S.C. § 2255 (2000).                     We

note that Johnson has previously filed a § 2255 motion in the

district court, and must therefore obtain authorization to file a

successive motion pursuant to § 2255 ¶ 8 before a second or

successive     motion    may    be   considered     by     the    district    court.

Accordingly, we grant Johnson’s motions to strike filings from the

record, deny Johnson’s motions for leave to proceed in forma

pauperis, deny Johnson’s motions for appointment of counsel, and

deny the petitions.        We dispense with oral argument because the

facts   and    legal    contentions     are     adequately       presented    in   the

materials     before    the     court   and     argument    would    not     aid   the

decisional process.



                                                                   PETITION DENIED




                                        - 2 -